       Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 1 of 12




                      IN THE UNITED STATES DISTRIC COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 TRIVIA BUCKHAULTER                                                                PLAINTIFF

 V.                                              CIVIL ACTION NO. 3:20-CV-41-DCB-JCG

 MID-AMERICA APARTMENT
 COMMUNITIES, INC.
 JOHN DOE COMPANY 1-5                                                           DEFENDANTS

                          ANSWER AND DEFENSES OF
                  MID-AMERICA APARTMENT COMMUNITIES, INC.

       Defendant Mid-America Apartment Communities, Inc. ("Defendant"), by and through

counsel, files its Answer and Defenses to the Complaint asserted against it as follows:

                                        FIRST DEFENSE

       Defendant is due to be dismissed from this action pursuant to FED. R. CIV. P. 12(b)(6) for

failure to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

                                            ANSWER

       Without waiving the above and foregoing defenses, Defendant answers the Complaint

filed against it, paragraph by paragraph, as follows:

       1.      Defendant denies the allegations of Paragraph 1 of the Complaint.

       2.      Defendant denies the allegations of Paragraph 2 of the Complaint.

                                JURISDICTION AND VENUE

       3.      Title is numbered and does not require a response. Should the title and the words

“Jurisdiction and Venue” be construed as adverse allegations against Defendant, they are denied.
       Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 2 of 12




       4.      The allegations of Paragraph 4 of the Complaint call for a legal conclusion and

require no response from Defendant. To the extent said allegations may be construed adversely

against Defendant, they are denied.

       5.      The allegations of Paragraph 5 of the Complaint call for a legal conclusion and

require no response from Defendant. Should said allegations be construed adversely against

Defendant, they are denied.

                               PARTIES TO THE COMPLAINT

       5.      Title is numbered and does not require a response. Should the title and the words

in the title be construed as adverse allegations against Defendant, they are denied.

       4.      Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations of the second Paragraph 4 of the Complaint.

       5.      Defendant admits that CT Corp. System, 645 Lakeland East Drive, Suite 101,

Flowood, Mississippi 39232, is its registered agent for service of process. Defendant further

admits its address is 6815 Poplar Avenue, Suite 500, Germantown, Tennessee 38138. Unless

otherwise admitted, the remaining allegations of the second Paragraph 5 of the Complaint.

                                   STATEMENT OF FACTS

       6.      Defendant denies the allegations of Paragraph 6 of the Complaint.

       7.      Defendant denies the allegations of Paragraph 7 of the Complaint.

       8.      Defendant denies the allegations of Paragraph 8 of the Complaint.

       9.      Defendant denies the allegations of Paragraph 9 of the Complaint.

       10.     Defendant denies the allegations of Paragraph 10 of the Complaint.

       11.     Defendant denies the allegations of Paragraph 11 of the Complaint.


                                                 2
       Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 3 of 12




                                     CAUSE OF ACTION

       12.     In response to Paragraph 12 of the Complaint, this Defendant adopts by reference

herein each of their admissions, denials, and defenses to the foregoing paragraphs 1-11 of this

Complaint.

       13.     Defendant denies the allegations of Paragraph 13 of the Complaint.

       14.     Defendant denies the allegations of Paragraph 14 of the Complaint.

       15.     Defendant denies the allegations of Paragraph 15 of the Complaint.

       16.     Defendant denies the allegations of Paragraph 16 of the Complaint.

                                          DAMAGES

       17.     In response to Paragraph 17 of the Complaint, this Defendant adopts by reference

herein each of their admissions, denials, and defenses to the foregoing paragraphs 1-16 of this

Complaint.

       18.     Defendant denies the allegations of Paragraph 18 of the Complaint.

       19.     Defendant denies the allegations of Paragraph 19 of the Complaint.

                                    PRAYER FOR RELIEF

       20.     In response to Paragraph 20 of the Complaint, this Defendant adopts by reference

herein each of their admissions, denials, and defenses to the foregoing paragraphs 1-19 of this

Complaint.

       21.     Defendant denies the allegations of Paragraph 21, including subparts A through

C, of the Complaint.

       22.     The allegations contained in the last unnumbered paragraph beginning with

"Wherefore, premises considered" are denied.



                                                3
        Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 4 of 12




                                        THIRD DEFENSE

        Defendant states that the injuries and damages alleged in Plaintiff’s Complaint were

caused by an intervening, superseding action for which Defendant is in no way liable. Plaintiff,

therefore, is not entitled to recover from Defendant.

                                       FOURTH DEFENSE

        The injuries to Plaintiff were caused, in whole or in part, by the acts or omissions of

others, and the amount of damages recoverable by Plaintiff should be apportioned among the

persons or entities who contributed to the damages in accordance with their respective

percentage of responsibility, including, but not limited to, any apportionment pursuant to MISS.

CODE ANN. § 85-5-7.

                                         FIFTH DEFENSE

        Defendant is entitled to a set-off, credit or reduction of judgment to the extent Plaintiff, or

other claimants have received payment from another source for the injuries or damages claimed

here.

                                         SIXTH DEFENSE

        Alternatively, the sole proximate cause or a proximate contributing cause of the incident

and the injuries of Plaintiff was the act or omission of Plaintiff. Defendant asserts, therefore, the

defense of comparative negligence.

                                      SEVENTH DEFENSE

        Alternatively, Plaintiff may have assumed the risk of the alleged incident and injuries. In

that event, Plaintiff's claims are barred under the doctrine of assumption of risk.




                                                  4
         Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 5 of 12




                                       EIGHTH DEFENSE

         Defendant pleads the applicable caps and limitations on non-economic damages as

provided by MISS. CODE ANN. § 11-1-60.

                                        NINTH DEFENSE

         This Defendant acted reasonably in the provisions it made for the care and upkeep of the

subject apartment and was not negligent in any way which caused or contributed to Plaintiff's

damages, if any.

                                       TENTH DEFENSE

         Defendant states that the injuries and damages alleged in Complaint were caused by an

intervening, superseding action for which Defendant is in no way liable. Plaintiff, therefore, is

not entitled to recover from Defendant.

                                     ELEVENTH DEFENSE

         Plaintiff cannot recover from Defendant because Defendant fulfilled its obligation to

provide reasonably safe premises at the inception of a lease, and Defendant fulfilled its

obligation to exercise reasonable care to repair any alleged defective conditions upon notice of

their existence by the tenant.

                                     TWELFTH DEFENSE

         Plaintiff cannot recover from Defendant because Defendant complied with applicable law

and also complied with the requirements of applicable building and housing codes. Further,

Defendant fulfilled its duty to use reasonable care to provide safe premises at the inception of the

lease.




                                                 5
       Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 6 of 12




                                       THIRTEENTH DEFENSE

           Plaintiff cannot recover from Defendant because Defendant maintained the leased

premises in a reasonably safe condition during the course of the lease.

                                      FOURTEENTH DEFENSE

           To the extent Plaintiff complains of defects in the Complaint, Plaintiff cannot recover for

the alleged defects because of failure to provide the requisite notice to the Defendant.

                                        FIFTEENTH DEFENSE

           Plaintiff cannot recover from Defendant due to lack of actual or constructive knowledge

of the alleged defect and a failure to give Defendant a reasonable opportunity to make repairs.

                                        SIXTEENTH DEFENSE

           Defendant pleads the doctrine of estoppel.

                                     SEVENTHEENTH DEFENSE

           Plaintiff’s claims regarding fraud, fraudulent concealment, and/or misrepresentation

should be dismissed for failure to comply with heightened pleading requirement of FED. R. CIV.

P. 9(b).

                                       EIGHTEENTH DEFENSE

           Plaintiff’s claims fail because Plaintiff did not give the requisite notice as required by the

Mississippi Landlord/Tenant Act.

                                        NINTEENTH DEFENSE

           To the extent that Plaintiff is making a claim for punitive damages, such claim for

punitive damages cannot be sustained because, under Mississippi law, a jury award of punitive

damages is not subject to post-trial and appellate court review under constitutionally adequate

objective standards to insure that the award is rationally related to the state's legitimate goals of

                                                     6
       Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 7 of 12




deterrence and retribution, which violates Defendant's due process rights guaranteed by the

Fourteenth Amendment to the United States Constitution and Section Fourteen of the

Constitution of the State of Mississippi.

                                    TWENTIETH DEFENSE

       This defendant pleads the applicable caps, limitations and provisions as provided by

MISS. CODE ANN. § 11-1-65(3).

                                  TWENTY-FIRST DEFENSE

       To the extent that Plaintiff’s claim for punitive damages is based upon harms caused to

persons other than Plaintiff, such harm may not serve as a basis for punitive damages pursuant to

the United States Supreme Court holding in Phillip Morris USA v. Williams, 127 S. Ct. 1057

(2007). Such award would be a taking of property from Defendant without due process of law.

To the extent that plaintiffs' claims are based on injury or harm that occurred to a non-party to

the subject litigation, such conduct may not serve as a basis for punitive damages since it violates

the due process clause as stated by the United States Supreme Court in Phillip Morris USA v.

Williams, 127 S. Ct. 1057 (2007).

                                TWENTY-SECOND DEFENSE

       To the extent Plaintiff's claim for punitive damages is based upon acts that are dissimilar

to the acts at issue in this lawsuit, and based upon conduct that did not harm Plaintiff, such




                                                 7
       Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 8 of 12




dissimilar acts may not serve as a basis for punitive damages pursuant to United States Supreme

Court holding in State Farm v. Campbell, 123 S. Ct. 1513 (2003).

                                 TWENTY-THIRD DEFENSE

       To the extent that Plaintiff is making a claim for punitive damages, such claim for

punitive damages cannot be sustained because Mississippi law regarding the standards for

determining liability for and the amount of punitive damages fails to give Defendant prior

adequate notice of the conduct for which punitive damages may be imposed and are void for

vagueness in violation of Defendant’s due process rights guaranteed by the Fourteenth

Amendment to the United States Constitution and Section Fourteen of the Constitution of the

State of Mississippi.

                                TWENTY-FOURTH DEFENSE

       Defendant reserves the right to plead additional affirmative defenses as they become

known in the course of discovery.

                                  TWENTY-FIFTH DEFENSE

       This Defendant acted reasonably in the provisions it made for the management, care, and

upkeep of the subject apartment complex and was not negligent in any way which caused or

contributed to Plaintiff’s damages, if any.

                                 TWENTY-SIXTH DEFENSE

       All or some of Plaintiff’s claims should be barred by the statute of limitations.

                               TWENTY-SEVENTH DEFENSE

       Plaintiff’s claim must fail as Defendant provided reasonably safe premises at the

inception of the Lease and exercised reasonable care to repair any claimed and/or alleged

dangerous defective condition upon notice of its existence by Plaintiff.
                                                 8
       Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 9 of 12




                                  TWENTY-EIGHTH DEFENSE

             The facts of the subject case do not support a finding that any of Plaintiff’s alleged

injuries were the result of any failure of Defendant to exercise due care with respect to Plaintiff’s

tenancy.

                                   TWENTY-NINTH DEFENSE

        Plaintiff’s injuries were not the result of any failure to exercise due care on the part of

Defendant.

                                      THIRTIETH DEFENSE

        Plaintiff’s claim must fail because with respect to the defect alleged, Plaintiff cannot

show actual or constructive notice of the alleged defective condition and further cannot show a

sufficient opportunity to repair the same had been given.

                                    THIRTY-FIRST DEFENSE

        Defendant pleads the terms and the provisions of the residential lease agreement executed

by Plaintiff.

                                  THIRTY-SECOND DEFENSE

        Plaintiff's claims should be dismissed pursuant to the terms of the residential lease

agreement regarding the alleged defects as Defendant had no notice of the alleged defects due to

the failure of Plaintiff to provide written notice detailing the alleged failure to repair any alleged

defects.




                                                   9
      Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 10 of 12




                                   THIRTY-THIRD DEFENSE

        Defendant pleads the provisions of paragraph 24 of the lease and asserts that all claims

involved in this matter must be resolved through binding arbitration in accordance with FAA and

the rules.

                                  THIRTY-FOURTH DEFENSE

        Arbitration should be compelled in this matter as the parties to this suit all entered into an

arbitration agreement that is contractually valid.

                                   THIRTY-FIFTH DEFENSE

        Arbitration should be compelled in this matter as the subject dispute at issue falls within

the scope of the arbitration agreement signed by the parties.

                                   THIRTY-SIXTH DEFENSE

        Arbitration should be compelled in this matter because the subject lawsuit is within the

scope of the arbitration agreement executed by the parties as it arises under and/or relates to

Plaintiff's occupancy and leasing of an apartment.

                                 THIRTY-SEVENTH DEFENSE

        The parties must submit to arbitration of the subject dispute as the parties have

contractually agreed to arbitrate all issues that are the subject of the lawsuit. The clear intent of

the parties and the plain text of the lease agreement requires the court to compel arbitration.

                                  THIRTY-EIGHTH DEFENSE

        Arbitration must be compelled in this matter as the arbitration agreement embraced all

disputes between the parties having any type of relationship to the lease of the subject apartment.




                                                  10
      Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 11 of 12




                                  THIRTY-NINTH DEFENSE

       Arbitration must be compelled in this matter as the arbitration agreement covers any legal

dispute or claim that arises out of or is in any way related to Plaintiff's occupancy of the subject

apartment.

       RESPECTFULLY SUBMITTED this the 11th day of February, 2020.

                                               MID-AMERICA APARTMENT
                                               COMMUNITIES, INC.

                                               By Its Attorneys

                                               WATKINS & EAGER PLLC


                                       By:     /s/ Jimmy B. Wilkins
                                               Jimmy B. Wilkins

OF COUNSEL:

Jimmy B. Wilkins (MSB No. 10773)
Watkins & Eager PLLC
400 East Capitol Street (39201)
Post Office Box 650
Jackson, Mississippi 39205
Telephone: (601) 965-1900
Facsimile: (601) 965-1901
Email: jwilkins@watkinseager.com




                                                 11
      Case 3:20-cv-00041-DPJ-JCG Document 4 Filed 02/11/20 Page 12 of 12




                                CERTIFICATE OF SERVICE


       I hereby certify I electronically filed the foregoing with the Clerk of the Court using the

ECF system which sent notification of such filing to the following:

       Abby Robinson
       Abby Robinson Law Firm PLLC
       227 East Pearl Street
       Jackson, MS 39201
       Email: arobinsonlawfirm@yahoo.com
       Email: abby@askabbylaw.com

       This the 11th day of February, 2020.


                                              /s/ Jimmy B. Wilkins
                                              Jimmy B. Wilkins




                                                12
